DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species; Species I claims 1-26 drawn to an automated trimming system having a vision system which identifies a number of rings in a coil and a hook arrangement for transferring a coil to a trimming area and Species II claims 27-36 drawn to an automated trimming system with a receiver unit that receives a sample from a cutting mechanism and evaluates a quality of the sample. The species are independent or distinct because Species I does not require a receiver unit and an evaluation of a trimmed sample and Species II does not require a vision system and hook arrangement. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search required for evaluating a quality of a trimmed sample is not required in a search for a vision system for identifying a number of rings and a hook arrangement for transferring a coil.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Matt Conners on 4-26-2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the number of rings" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
In claim 1, line 8, the language “positioned within” is not clear. What is within supposed to refer to, within the trimming area? Examiner reads this as positioned within the trimming area.
Claim 3 recites the limitation "the sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the appropriate edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the number of the rings" in line 3, “the rings” in line 4, “the rings” in line 6 and “the plurality of rings” in line 9. There is insufficient antecedent basis for these limitations in the claim.
In claim 14, line 9, the language “positioned within” is not clear.  What is within supposed to refer to, within the trimming area? Examiner reads this limitation this as positioned within the trimming area.
Claim 16 recites the limitation "the sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the appropriate edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6-15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al. (6,227,091) in view of Abiru et al. (JP 8-110208).
Grossmann discloses a method and apparatus for automated trimming of a number of rings (6a) in a coil (6) in a trimming station (S). Grossmann discloses one or more trimming mechanisms (9,10) carried on trimming heads (2a,2b) that cut the rings (6a) at shearing positions (col. 2, lines 63-67) to trim the rings (6a) which are outer turns of the coil (6). Grossmann discloses a hook arrangement (1) that interfaces (Fig. 1) with the coil (6) for transferring the coil to a trimming area (space between trimming heads 2a,2b; Fig. 1).  The trimming heads (2a,2b) are carried on movable supports (2,3) which are positioned by actuators (4,5). Grossmann discloses that once the coil (6) is positioned in the trimming area (Fig. 1) the ends (6a) of the coil are separated by separating wedges (15) and guide plates (17) (col. 3, lines 1-2 and 14-17) to expose the rings positioned within the trimming area by the wedges and guide plates which are constructed and arranged on the trimming head supports (2,3). Claims 1 and 15 recite “or” limitations terminology “using a plurality of screw rolls or the one or more trimming mechanisms”, Grossmann uses the trimming mechanisms (9,10) having the wedges (15) and guide plates (17) to separate rings.
Regarding claims 2 and 15, the hook arrangement (1) interfaces with a coil handling area prior to the supports moving into position for cutting (col. 2, lines 44-48).              Regarding claims 9 and 22, the supports (2,3) carrying trimming mechanisms (9,10) are robots as they are automated structures, the supports being movable on a base by actuators (4,5) wherein the system automatically operates (col. 1, lines 66-67 and col. 2, line 1).  Regarding claims 11 and 24, the trimming robots (2,3) fan (separate) the rings to be trimmed (Figs. 5 and 6).  Regarding claims 12,13,25 and 26, Grossman discloses (Fig. 6) two trimming systems comprising wire cutters (9,10) and hook assemblies (12), the trimming systems and hook assembly being used together to separate and expose rings (6a) (col. 3, lines 8-10) for trimming. Grossmann does not disclose a vision system that identifies rings of a coil and sheared positions where the rings need to be cut.  Abiru teaches a vision system (14,15,18) including a ccd camera (14; translation [0011], Fig. 4) that produces a beam image profile (predetermined length L1; translation [0011]) on a screen (18) which identifies rings (Sa) at shearing positions of a coil (S) and signals a controller (NC device; 30) to actuate a trimmer (11).  Regarding claims 6-8 and 19-21, Abiru teaches that the vision system produces a depth of field view profile (L1) on a screen (18) which captures an exposed edge (Sa) of a coil (S).  Regarding claims 10 and 23, Abiru teaches that the trimmer (11) receives a cutting command from the controller (30) to drive a cutter motor (12; translation [0011]).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the ring trimming system of Grossmann to include a vision camera system as taught by Abiru in order to automatically signal the trimmers of Grossman to cut the coil at shearing positions which are visibly sensed.
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view of Abiru and further in view of Schulte et al. (3,383,803). Grossman does not disclose screw rolls. Schulte teaches screw rolls (10,12,14) for conveying coils (S).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the hook conveying arrangement of Grossman to include screw rolls as taught by Schulte in order to translate coils axially.
Claims 4,5,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view of Abiru and further in view of Kalkau et al. (2011/0239719). Grossman in view of Abiru does not disclose multiple cameras positioned on a rail.  Kalkau teaches [0059] that two ccd video cameras (250,260) are positioned to take image data of a coil (200) which is being produced. The cameras (250,260) are mounted on a mounting rail (255) which is movable [0060]. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the automated trimming system of Grossmann in view of Abiru with more than one camera as taught by Kalkau for extra and extended field of vision image capturing ability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725